Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Amendment (hereinafter “Am.”) filed on February 8, 2022 has been entered.
Reasons for Allowance
1.	Claims 1-2, 4, 6-9, 11, 13-15, 17, and 19-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Representative claim 1 is allowed due to the following limitations in the context of the specification and the drawings as seen in Pub. No. US 20210180750 (Pub.’750) of this application.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01. 
a guard (300, FIGS. 2, 4) coupled to the carrier housing (255, FIG. 3) and extending over the drain plug (270, FIG. 3), the guard (300) comprising:
a front side (330. FIG. 4, Pub.’750 ¶ 21 et seq.);
a rear side (340, FIG. 4, Pub.’750 ¶ 21) opposite the front side (330);
an upper side (315, FIG. 4, Pub.’750 ¶ 21) extending from the front side (330) to the rear side (340), the upper side (315) partially overlying the underside of the carrier housing (255) and not extending to the first and second arms (250, FIG. 3) of the axle housing (225, FIG. 2), the upper side (315) including: 
a central section (FIG. 4) spaced from the carrier housing (255);
a curved left side (320, FIG. 4) located proximate the carrier housing (255); and

a deflection edge (335, FIG. 4) located at the front side (330) and extending between the upper side (315) and the carrier housing (255); and 
a slot (305, FIG. 4) formed in the central section of the upper side (315) and aligned with the drain plug (270, FIG. 3) (Reference characters, figures, Pub.’750 paragraphs, and emphases added)

	At the outset, the combination of Olender (US 4,310,200) and Lamoureux (US 4,655,307) set forth in the rejection under 35 USC 103 on p. 2 et seq. of the prior Office Action (OA) on December 8, 2021 does not teach or suggest all of the limitations, especially, the negative limitations or exclusionary proviso  “the upper side partially overlying the underside of the carrier housing and not extending to the first and second arms of the axle housing” quoted in claim 1 above.  See MPEP § 2173.05(i).  In addition, the other art rejections and the nonstatutory double patenting rejections in the prior OA are withdrawn in view of Applicant’s amendments and arguments on pp. 7-9 of the Am.  
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1, 8 and 14.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: 
a.	Pierce (US 11,273,671), which was issued from Application No. 16519872 and applied in the nonstatutory double patenting rejection on p. 11 of the prior OA, see the guard 102 (FIGS. 2-3) or 202 (FIGS. 8 and 10) and claims 1-19;  
b.	King et al. (US 7,055,895) teaches a guard 10 (FIG. 2).  Ibid. claims 1-15;
c.	McGee (US 5,839,531) teaches a drain plug 19 and a guard 10; and
d.	Hargreaves et al. (WO 2018161117 A1) teaches a guard 167 including a slot (FIG. 5A).  Ibid. abstract. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656